United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1687
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Darwin Zoch

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Northern District of Iowa - Sioux City
                                 ____________

                           Submitted: October 30, 2012
                            Filed: November 5, 2012
                                 [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

       After a jury found Darwin Zoch guilty of being a felon in possession of a
firearm, the district court1sentenced him as an armed career criminal (ACC) to 180

      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.
months in prison and 5 years of supervised release. See 18 U.S.C. §§ 922(g)(1) and
924(e). On appeal, Zoch’s counsel filed a brief under Anders v. California, 386 U.S.
738 (1967), challenging the sufficiency of the evidence and the ACC determination.

      The parties stipulated that Zoch had been convicted of one or more crimes
punishable by imprisonment for a term exceeding one year, and that the firearms and
ammunition in question traveled in interstate commerce prior to February 2010, when
a warrant search of Zoch’s residence discovered the firearms and ammunition in
Zoch’s bedroom and in other areas of his residence. This evidence, along with other
testimony about Zoch’s handling of firearms for purposes such as hunting and target
shooting, was sufficient. See United States v. Brown, 422 F.3d 689, 691-92 (8th Cir.
2005) (elements to be proved for felon-in-possession conviction); United States v.
Sianis, 275 F.3d 731, 733-34 (8th Cir. 2002) (constructive possession is established
when defendant has dominion over premises where firearm is located). We also
conclude that Zoch was correctly found to be subject to the ACC’s fifteen-year
minimum sentence, which does not contain a time limit for predicate offenses. See
United States v. Rodriguez, 612 F.3d 1049, 1056-57 (8th Cir. 2010) (rejecting due
process challenge to ACC minimum sentence because two predicate offenses were
twenty years old). Having reviewed the record independently under Penson v. Ohio,
488 U.S. 75, 80 (1988), we find no nonfrivolous issues.

      We affirm the judgment of the district court, and we grant counsel’s motion to
withdraw.
                      ______________________________




                                        -2-